DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 10.6.22.
Claims 1-5,7-11 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 10.6.22 have been fully considered.
The Applicant has made significant amendments to the independent claim 1 adding limitations from previous claim 6 and by resolving claim objection (office action 6.6.22). Applicant has cancelled claim 6.  This may necessitate new prior art search and application of new references as and when required.
Claim and drawing objection from office action dated 6.6.22 are withdrawn in light of claim 1 amendments and new replacement drawing.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Further, Bohlin does not teach that the rotary assembly has a stable position in which the rotor is aligned with the axis of rotation thereof and the rotor element and the stator element are facing each other along the axis of rotation of the rotor and are separated from each other by a predetermined distance, and wherein the rotor element and the stator element are arranged so as to generate a return force which opposes the axial misalignment of said rotor. To the contrary, in Bohlin, the central position is an unstable position as the repulsive force between the magnets of the rotor and the stator is at its maximum for said central position.
Examiner Response 1: Examiner respectfully disagrees that there is not a stable position when rotor is aligned with rotation axis. Fig 4 of Bohlin discloses the stable position because the magnetic forces are uniform all around and the rotor (Fig 4, 4) is aligned with the axis XX. The rest of the structure is disclosed by Bohlin.
Applicant Argument 2: In particular, as shown in FIG. 4 of Bohlin, the magnetic dipoles of the rotor and the stator are offset from each other in the radial direction; otherwise said, said magnetic dipoles are not aligned. In addition, the magnetic dipoles of the rotor and the stator are distant from the axis of rotation of the rotor.
Examiner Response 2: Examiner agrees with “the magnetic dipoles of the rotor and the stator are offset from each other in the radial direction”, however amended claim 1 does not have this limitation.
Applicant Argument 3: Even if, in the arrangement of FIG. 4, the magnetic dipoles of the rotor and the stator attract each other, this attraction does not tend to reduce but to increase a misalignment of the rotor.
Examiner Response 3: Examiner agrees that Bohlin’s arrangement tends to increase misalignment in the case of even a small misalignment which might happen during operation. However, the teaching of “attraction tending to reduce misalignment” comes from Ichiyama with its spherical magnet arrangement (Ichiyama, Fig 6, 35).
Applicant Argument 4: The skilled person would not have been led to use the teaching of Ichiyama because Ichiyama relates to a motor in which the rotor (11) freely rotates with respect to the stator (12), contrary to the rotary assembly of Bohlin in which a connector (5) axially retains the rotor (4) and thus limits the rotation of the rotor with respect to the stator. In addition, as shown in FIG. 6 of Ichiyama below, the magnetic element of the rotor moves axially (see the position indicated by the solid line and the position indicated by the dotted line) and is thus not maintained at a predetermined distance from the magnetic element of the stator along the axis of rotation of the rotor. 
As a result, Ichiyama fails to teach a flexible rod configured to be attached to a frame for preventing movement of the rotor along an axis of rotation thereof so that the stator element and the rotor element are maintained at a determined distance relative to each other along the axis of rotation of the rotor. 
In addition, the examiner does not explain how the skilled person would have achieved the invention in an obvious manner by simply replacing the magnets of Bohlin by the spherical magnet as taught by Ichiyama (see paragraph [0041]).
Examiner Response 4: Examiner respectfully disagrees with above. Ichiyama’s spherical magnet arrangement is solving the same misalignment problem that the applicant’s invention is solving. The rest of the structure is being taught by Bohlin. As disclosed in Ichiyama[Abstract, “generate magnetic attraction between one end of the shaft and a cone apex of the sleeve”], this arrangement helps in solving the misalignment problem where the sleeve is fixed [Ichiyama, Para 0038] and the rotating shaft end is attracted towards the center of the sleeve due to spherical geometry of rotating and stationary part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlin (US6218751B1) in view of Ichiyama (US 20030020346 A1).
Regarding Claim 1, Bohlin discloses a rotary assembly (Fig 4 below) comprising:
 a stator (Fig 4, 3) comprising a stator element made of magnetic material [Col 3, 5], 
a rotor (Fig 4, 4) comprising a rotor element made of magnetic material [Col 3, 6], the rotor being rotatable with respect to the stator, the rotor being axially retained by a flexible rod (Fig 4, 5) configured to be attached to a frame (Fig 4, 3) for preventing movement of the rotor along an axis of rotation thereof, so that the stator element and the rotor element are maintained at a predetermined distance relative to each other along the axis of rotation of the rotor [Col 4, 1-2 of Bohlin recites no axial displacement], the flexible rod allowing a radial movement of the rotor,
a magnetic bearing comprising the rotor element (Fig 4, 2)  and the stator element (Fig 4, 1),
the rotor element and the stator element each forming a magnetic dipole (Bohlin, Fig 4, Md1 and Md2) [Fig 4 discloses magnetic dipoles], 
wherein the rotary assembly (Fig 4) has a stable position in which the rotor is aligned with the axis of rotation (Fig 4, XX) thereof and the rotor element (Fig 4, 2)  and the stator element (Fig 4, 1)are facing each other (Fig 4, F1) along the axis of rotation of the rotor and are separated from each other by a said predetermined  distanc
wherein, when the rotary assembly is in the stable position, the magnetic dipoles of the rotor and stator elements are aligned with each other along the axis of rotation (Bohlin, Fig 4, XX) of the rotor and are oriented in a same direction  (Fig 4 shows the stable position where the axis of the rotor and stator are the same and rotor and stator elements are aligned to each other uniformly) , so as to generate a return force (Fig 4, FT) which opposes the axial misalignment of said rotor [Col 7, 26-31]. 
Bohlin does not explicitly disclose at least one of the rotor and stator elements made of magnetic material being a spherical magnet.
Ichiyama discloses at least one of the rotor {Ichiyama, Fig 6 below, 35) and stator elements made of magnetic material being a spherical magnet [Ichiyama, Para 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formed the rotary assembly of Bohlin with the spherical rotor magnet element as taught by Ichiyama, in order concentrate the magnetic flux and intensify the magnetic interaction [Ichiyama, Para 0041].

    PNG
    media_image1.png
    538
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    481
    media_image2.png
    Greyscale

Regarding Claim 2, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element (Bohlin, Fig 4 above, 2) and the stator element (Bohlin, Fig 4, 1) both comprise magnets [Bohlin, Col 2, 7-9].
Regarding Claim 3, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element  (Bohlin, Fig 4 above, 2) and the stator element (Bohlin, Fig 4, 1) are aligned along the axis of rotation (Fig 4, XX)  of the rotor (Fig 4, 4)  when the rotary assembly is in the stable position (Stable position is when the assembly is along the axis XX).
Regarding Claim 4, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element (Bohlin, Fig 4 above, 2)  and/or the stator element (Bohlin, Fig 4, 1) are permanent magnets [Bohlin, Col 2, 7-9].
Regarding Claim 5, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element (Bohlin, Fig 4 above, 2)  and/or the stator element(Bohlin, Fig 4, 1)  are electromagnets [Bohlin, Col 1, 45-55].
Regarding Claim 7, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor (Bohlin, Fig 4 above, 4) comprises a head (Bohlin, Fig 4, H) connected to the flexible rod (Bohlin, Fig 4, 5), a base (Bohlin, Fig 4, B), arranged facing the head, and an intermediate portion(Bohlin, Fig 4, I),  which joins the head of the rotor to the base, the head, the bas
Regarding Claim 8, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 7.  Bohlin in view of Ichiyama further discloses the stator (Bohlin, Fig 4 above, 3), extends orthogonally (Bohlin,Fig 4, YY),  to the axis of rotation (Bohlin, Fig 4, XX) of the rotor (Bohlin, Fig 4, 4).
Regarding Claim 9, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 7.  Bohlin in view of Ichiyama further discloses the distance (Bohlin, Fig 4 above, D1), can be adjusted by adjusting an axial position of the functional portion 3of the stator (Bohlin, Fig 4, F2), in the air gap (Bohlin, Fig 4, A), of the rotor (Bohlin, Fig 4, 4), and said distance is minimal when the rotary assembly is in the stable position. (The structure of Bohlin in Fig 4 shows the return force increases as the distance D1 is reduced).
Regarding Claim 10, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the magnetic bearing is passive [Bohlin, Col1, 66-67].
Regarding Claim 11, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses a rheological measurement apparatus for taking a rheology measurement [Bohlin, Col 2, 4-5], comprising a least one rotary assembly (Bohlin, Fig 4 above) according to claim 1.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.572.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832